          Case 7:19-cr-00530-KMK Document 12 Filed 04/17/20 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       April 17, 2020

BYECF

The Honorable Kenneth M. Karas
United States Courthouse
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     United States v. Lance Clarke, 19-cr-530 (KMK)

Dear Judge Karas:

        On behalf of both parties, the Government respectfully requests a thirty-day adjournment
of the April 22, 2020, status conference in the above-referenced case. In view of the measures in
place to address the COVID-19 outbreak, including those implemented by the Court and the
Government in the Southern District of New York to limit in-person proceedings, and the fact that
the parties are discussing a potential disposition of this matter without the need for trial, the
Government respectfully submits that an adjournment is appropriate and in the interest of justice.

       Should the Court grant the requested adjournment, the Government seeks to exclude time
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between April 22, 2020, and the
adjournment date. Defense counsel consents to the exclusion of time. The parties submit that the
ends of justice served by the exclusion outweigh the best interests of the public and the defendant
in a speedy trial to allow the defense to continue reviewing discovery, to allow the parties to discuss
a pre-trial resolution, and to protect the public health. Enclosed, please find a proposed order
excluding time.


                                               Respectfully submitted,

                                               GEOFFREYS.BERMAN
                                               United States Attorney

                                           By:~
                                                 mdseyKeenan                             I A/l
                                               Assistant United States Attorneys _.n ;o.fl'l "--!
                                                                                                  cf,       I     ·    -d     Jl.

                                               (914) 993-1907          ;7,..,/1, J/)/ll'Jmc.f.. ~/                        /
                                                                                ~ ~'f":c;::~           ;_
cc: Daniel A. Hochheiser, Esq. (by ECF)                                    Cf   qJ   (),WU /1.J'V'-'   i    r--
                                                                                                            ~
                                                                                                                  J1          Jo
                                                                         o.±         /os,/J~op . D                    7
